                 Case 2:18-cv-00565-RSL Document 131 Filed 04/30/21 Page 1 of 5




 1                                                                        The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10
       DONNA REED, individually and on behalf              Case No. 18-cv-00565-RSL
11     of all others similarly situated,
                                                           PLAINTIFF’S REPLY IN
12                                                         OPPOSITION TO
                              Plaintiff,                   MOTION TO SEAL
13          v.
14

15      SCIENTIFIC GAMES CORP., a Nevada                   Noting Date: April 30, 2021
        corporation,
16

17                             Defendant.
18

19           Pursuant to Local Civil Rule 5(g) and the parties’ protective order at Dkt. #43, Plaintiff

20   filed a motion to seal three items: (1) a graph (Figure 1) in Plaintiff’s Motion for Class

21   Certification and for a Preliminary Injunction; (2) one paragraph of text in Plaintiff’s Motion for

22   Class Certification and for a Preliminary Injunction; and (3) the entirety of Exhibit 1 to the

23   Declaration of Todd Logan, which is a true and accurate copy of data Apple Inc. produced

24   pursuant to a subpoena issued out of this case as “APL-FIFE_00001475” and designated as

25   “CONFIDENTIAL.”

26           As a preliminary matter, in its Response in support of Plaintiff’s Motion to Seal,

27   Defendant Scientific Games describes the alleged harms to its subsidiary SciPlay, but not to

                                                                                     EDELSON PC
     PL.’S REPLY IN OPPOSITION TO MOTION TO SEAL                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-cv-565-RSL - 1                                          Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00565-RSL Document 131 Filed 04/30/21 Page 2 of 5




 1   Scientific Games, that would occur if the material was unsealed. Dkt. #130-1 at 3-4. It appears

 2   that Scientific Games’ newly retained attorneys from Bartlit Beck are preparing to argue—three

 3   years into the litigation—that SciPlay, and not Scientific Games, is the appropriate defendant in

 4   this case. That is twice this month this same issue has been raised by newly retained defense

 5   counsel in the social casino litigation: in Benson v. DoubleDown Interactive, defendant

 6   International Game Technology recently hired new lead defense counsel and began—three years

 7   into the case—raising “wrong defendant” type arguments. See No. 18-cv-525-RSL, Dkt. #236

 8   (W.D. Wash. Apr. 19, 2021). In any event, Plaintiff’s counsel has begun the process of meeting

 9   and conferring with Scientific Games’ new counsel regarding which corporate entities are

10   appropriate defendants in this case and hopes to resolve the issue without intervention from the

11   Court. Cf. Benson, Dkt. #246 (W.D. Wash. Apr. 26, 2021) (stipulation permitting filing of

12   amended complaint, including additional entity, without derailing class certification and

13   preliminary injunction proceedings or other case deadlines).

14          Turning to the substance, Scientific Games’ Response in support of the Motion to Seal

15   fails to meet its burden under Local Civil Rule 5(g)(3)(B) to show that any of the materials

16   should remain under seal. Consequently, the motion should be denied and the three items should

17   be unsealed.

18          “There is a strong presumption of public access to the court’s files.” LCR 5(g). “Absent a

19   showing that the public’s right of access is outweighed by the interests of the public and/or the

20   parties in shielding the material from public view, a seal is not appropriate.” See Order Denying

21   Plaintiffs’ Motion to Seal, Kater v. Churchill Downs Inc., No. 15-cv-612-RSL, Dkt. #284 at

22   ECF 2 (W.D. Wash. Feb. 10, 2021). Here, the Response to the Motion to Seal argues that there is

23   good cause to seal the three items because “their disclosure would cause significant harm to the

24   competitive and financial position of Scientific Games’ subsidiary, SciPlay.” Dkt. #130-1 at 3.

25          Figure 1 and the related paragraph of text in Plaintiff’s Motion for Class Certification and

26   for a Preliminary Injunction do not include any transaction-level information, as Scientific

27   Games admits. Id. (admitting that “the Chart contains less detail” than Exhibit 1). Figure 1 shows

                                                                                    EDELSON PC
     PL.’S REPLY IN OPPOSITION TO MOTION TO SEAL                  350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-cv-565-RSL - 2                                         Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00565-RSL Document 131 Filed 04/30/21 Page 3 of 5




 1   aggregate revenue for broad categories of users and the number of users in each category, and

 2   the text simply describes Figure 1. See Dkt. #111 at 1-2. These items do not disclose any

 3   transaction-level information (such as the “player identification numbers, the date and time of

 4   each transaction, the price paid by the player, and the number of coins purchased”), so Scientific

 5   Games’ arguments about commercial sensitivity do not apply. See Dkt. #130-1 at 2-3. Scientific

 6   Games’ conclusory statement that the Chart “still provides critical information regarding the

 7   games’ users and their spending patterns,” id. at 3, does not come close to showing that its

 8   interest in sealing these items outweighs the public’s right of access. Despite Scientific Games’

 9   claim that “[n]either Exhibit 1 nor the Chart is necessary to understand Plaintiff’s certification

10   motion,” id. at 3-4, Plaintiff does rely on Figure 1 and the related paragraph of text in support of

11   her Motion for a Preliminary Injunction. See, e.g., Dkt. #111 at 23-24 (“[A]lmost all of

12   [Scientific Games’ revenue] comes from a vulnerable population of problem gamblers who

13   spend thousands upon thousands of dollars they cannot afford to lose.”). Therefore, the Court

14   should unseal the entirety of Plaintiff’s Motion for Class Certification and for a Preliminary

15   Injunction. See Order Denying Plaintiffs’ Motion to Seal, Kater, Dkt. #284 at ECF 3 (describing

16   the public’s interest in having access to “revenue information”).

17          Exhibit 1 to the Declaration of Todd Logan, Dkt. #113-1, presents a closer call. Exhibit 1

18   does contain granular, transaction-level information. See Dkt. #130-1 at 3 (describing the

19   confidentiality of “granular transaction data”). With that said, the public’s interest in

20   accessing this information outweighs Scientific Games’ interest in shielding it from view. The

21   public has a strong interest in accessing the transaction-level information because the trends

22   revealed by that information bear directly on—and, in Plaintiff’s view, conclusively establish—

23   Plaintiff’s allegations that Defendant has engaged in and continues to engage in unfair business

24   practices. And because the information is anonymized, listing players only by “player

25   identification number,” id. at 2, unsealing will not harm any class members’ privacy interests

26   here. Weighing the relevant interests, the public’s right of access should prevail, and the Court

27   should unseal Exhibit 1.

                                                                                     EDELSON PC
     PL.’S REPLY IN OPPOSITION TO MOTION TO SEAL                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-cv-565-RSL - 3                                          Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00565-RSL Document 131 Filed 04/30/21 Page 4 of 5




 1          For the foregoing reasons, all three items should be unsealed.

 2

 3   Dated: April 30, 2021                  Respectfully submitted,

 4                                          DONNA REED, individually and on behalf of all others
                                            similarly situated,
 5

 6                                          By: /s/ Todd Logan

 7                                          Rafey S. Balabanian*
                                            rbalabanian@edelson.com
 8                                          Todd Logan*
                                            tlogan@edelson.com
 9
                                            Brandt Silver-Korn*
10                                          bsilverkorn@edelson.com
                                            EDELSON PC
11                                          150 California Street, 18th Floor
                                            San Francisco, CA 94111
12                                          Tel: 415.212.9300 / Fax: 415.373.9435
13
                                            By: /s/ Alexander G. Tievsky
14
                                            Jay Edelson*
15                                          jedelson@edelson.com
                                            Alexander G. Tievsky, WSBA #57125
16                                          atievsky@edelson.com
17                                          Amy B. Hausmann*
                                            abhausmann@edelson.com
18                                          EDELSON PC
                                            350 North LaSalle Street, 14th Floor
19                                          Chicago, Illinois 60654
                                            Tel: 312.589.6370 / Fax: 312.589.6378
20

21                                          By: /s/ Cecily C. Shiel

22                                          Cecily C. Shiel, WSBA #50061
                                            cshiel@tousley.com
23                                          TOUSLEY BRAIN STEPHENS PLLC
                                            1700 Seventh Avenue, Suite 2200
24
                                            Seattle, Washington 98101
25                                          Tel: 206.682.5600

26                                          *Admitted pro hac vice

27

                                                                                    EDELSON PC
     PL.’S REPLY IN OPPOSITION TO MOTION TO SEAL                  350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-cv-565-RSL - 4                                         Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00565-RSL Document 131 Filed 04/30/21 Page 5 of 5




                                            Attorneys for Plaintiff and the Proposed Classes
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                                    EDELSON PC
     PL.’S REPLY IN OPPOSITION TO MOTION TO SEAL                  350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-cv-565-RSL - 5                                         Tel: 312.589.6370 • Fax: 312.589.6378
